Citation Nr: 1425949	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right great toe ingrown toenail.

2.  Entitlement to service connection for left great toe ingrown toenail.

3.  Entitlement to service connection for left knee patellofemoral pain syndrome.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO, in pertinent part, denied service connection for bilateral great toes ingrown toenails and left knee patellofemoral pain syndrome.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing in Milwaukee, Wisconsin.  A copy of the hearing transcript has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease, or suffer symptoms, of the right great toe in active service.

2.  The Veteran experienced two episodes of an ingrown toenail of the left great toe during active service.

3.  The Veteran does not have a currently diagnosed left great toe disability.

4.  The Veteran did not experienced a right great ingrown toenail or other injury during active service.

5.  The right great toe ingrown toenail noted after service in December 2009 is not etiologically related to active service.

6.  The Veteran experienced left knee patellar tendonitis in active service.

7.  At service separation, the Veteran was diagnosed with bilateral knees patellofemoral pain syndrome.

8.  The Veteran's current left knee disability is not etiologically related to active service, including to the tendonitis or patellofemoral pain syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right great toe ingrown toenail have not been met.  38 U.S.C.A. §§ 1110, 5103A(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(d), 3.303 (2013).

2.  The criteria for service connection for left great toe ingrown toenail have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

The Board finds that the VA has met its duty to notify.  In September 2008 the Veteran was provided notice regarding the information and evidence needed to substantiate his claim for service connection for bilateral toe disabilities and left knee patellofemoral pain syndrome, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and effective dates.  In addition, the Veteran was provided a statement of the case in December 2009 and a supplemental statement of the case in January 2013.  

The Board finds that all necessary assistance also has been provided to the Veteran.  The Veteran's service treatment records and private treatment records were obtained, and adequate VA examinations were provided in January 2009 and April 2012.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner noted the history of the Veteran's disabilities, to include statements made by the Veteran, and made relevant clinical findings and diagnoses.  As noted above, the Veteran also testified at a Board Travel hearing in April 2014, during which the Veterans Law Judge discussed what medical evidence had been obtained and what additional medical evidence the Veteran could provide to support his claims.

The evidence of record provides sufficient information to adequately decide the claims for service connection for bilateral great toes and left knee patellofemoral pain syndrome.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, right and left great toe ingrown toenails and left knee patellofemoral pain syndrome are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Great Toes Ingrown Toenails

The Veteran contends that he started having trouble with his toes in boot camp and that his recent big toe problems were related to active service.  The Veteran testified in April 2014 that the sides of his left great toe bulged out and his bilateral great toes nails curved around.  He also testified that his left great toe was worse in service and he "just kind of dealt with" his right great toe.  The Veteran further testified that he did not discuss his right great toe in service when he sought treatment for his left great toe in active service.  The Veteran reported that he had not sought treatment for his bilateral great toes in "quite a while."

After review of the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury or disease, or suffer symptoms, of the right great toe in active service; however, he suffered an ingrown toenail of the left great toe twice during active service.  Service treatment records in March 2001 show complaints of pain for three weeks in the left great toe with purulent drainage and a diagnosis of ingrown toenail, removal left great toe.  In May 2003, the Veteran again complained of an ingrown toenail of the left great toe.  The January 2005 separation examination is silent for any complaints of, diagnosis, or treatment of the left or right great toes.

With regard to the element of a current disability, the Board finds that the Veteran does not have a currently diagnosed left great toe disability.  In January 2009, the Veteran was provided a VA examination for compensation purposes.  At the VA examination, the Veteran reported that his left great toenail was swollen more than his right and at times painful; and that the right great toe was "really not a problem, just the left great toenail."  The VA physician noted that the Veteran's two sick call visits during active service were the only medical evidence to review in the claims file and there had been no recent treatment since 2003.  The VA physician also noted that there was nothing to suggest residuals from chart review of these two sick call visits, and no note of abnormality on the service exit examination in 2005.  Upon examination, the Veteran's bilateral toenails (all 10 of them) were normal with no redness, swelling, or tenderness; and there was full range of motion of the toes.  The VA physician diagnosed normal great toenails bilaterally with no residual of in-service ingrown nails.  As no current disability of the right or left great toes was diagnosed, a nexus opinion was not provided.

In December 2009, almost a year following the VA examination, private treatment records show the Veteran was treated for an infected right great toenail, which was partially removed.  The Board finds that the weight of the credible lay and medical evidence demonstrates that the Veteran did not experience a right great ingrown toenail or other injury during active service.  Thus, there is no reasonable possibility that a new VA examination or opinion could aid in substantiating the current claim for service connection for right great toe ingrown toenail because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  5.  As such, the Board finds that the right great toe ingrown toenail noted after service in December 2009 is not etiologically related to active service.

While the Veteran is competent to report bilateral great toe symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of right great toe symptoms in service, made in the context of the August 2008 claim for service connection (disability compensation) of a right great toe disability, are outweighed by other, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds it probative that the Veteran reported in a January 2009 VA examination that his right great toe "really is not a problem," and that he testified that he did not seek treatment for or discuss his right great toe during active service when seeking treatment for his left great toe.  The Board finds it unlikely that the Veteran would report symptoms of his left great toe, but not report symptoms of the same disorder of his right great toe, had the symptoms been present during active service.  The Board also finds that while the Veteran may be competent to identify an ingrown toenail, the weight of the evidence shows that the Veteran neither has a current left great toe disability, nor had a right great toe event in service, upon which to establish the nexus element of either claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As such, the Board finds that the weight of the lay and medical evidence demonstrates that the December 2009 right great toe ingrown toenail is not etiologically related to active service.  The weight of the evidence also demonstrates no current disability of the left great toe for which to establish a relationship with the Veteran's left great toe treatment during active service.  For these reasons, the Board finds that the weight of the evidence, lay and medical, is against service connection for the bilateral great toes, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Knee Patellofemoral Pain Syndrome

The Veteran contends the left knee patellofemoral knee syndrome is due to active service and that he has had knee pain since service.  The Veteran testified that his left knee is weak at times, gave out a little bit, and was very sore when he bent down on his knees.  The Veteran also testified that the pain went away after the April 2010 surgery, but that his knee was not completely fixed and it was still nagging.

After review of the evidence, lay and medical, the Board finds that the Veteran experienced symptoms of the left knee in active service, though without findings or indication of trauma or injury preceding the complaints.  Service treatment records show the Veteran was diagnosed with left knee patellar tendonitis in August 2002, and diagnosed with bilateral knees patellofemoral pain syndrome in a January 2005 separation examination.  The service treatment records also note that the Veteran experienced no trauma to the left knee.

The Board also finds that the weight of the competent evidence demonstrates that the Veteran's current left knee disability, which has been diagnosed as medial collateral ligament (MCL) tendonitis, and includes findings of suprapatellar plica and synovitis status post arthroscopy with plica excision, is not etiologically related to active service.  VA treatment records indicate the Veteran was diagnosed with left knee patellofemoral syndrome in July 2008, which the VA medical provider attributed to a need for weight loss and isometric quad strengthening.

In January 2009, the Veteran was provided a VA examination for compensation, at which time x-ray evidence showed a normal left knee.  The Veteran complained of left knee pain and the VA physician assessed the pain was over the medial joint line, left side only, none anterior, and indicated it was medial collateral ligament (MCL) tendonitis.  The VA physician noted the diagnoses of the left knee during active service and assessed that they were "intermittent with remissions."  The VA physician diagnosed an otherwise normal left knee, and opined that the Veteran's left current knee pain was less likely than not related to service because the location of the pain was not over the patella tendon on examination, and in-service the sick call visits were for anterior knee pain over the patella tendon.  The VA examiner further opined that the current left knee pain symptoms was related to (non-service-connected) obesity and walking the perimeter at work in snow.

Private treatment records indicate that a Magnetic Resonance Imaging (MRI) of the left knee in March 2010 showed that the patella and patellar extensor mechanism were intact, and that the anterior and posterior cruciate ligaments were normal.  VA treatment records report that the Veteran underwent arthroscopic surgery on his left knee in April 2010, which revealed a large medial suprapatellar plica and synovitis anteromedially.

The Veteran was provided another VA examination for compensation purposes in April 2012.  The VA physician noted the Veteran's left knee history, including treatment in service and since service separation, and that the Veteran's previous left knee conditions had healed without sequelae.  The VA physician assessed that the Veteran's left knee had improved a great deal since surgery in April 2010 and had "no limitations or real symptoms at this point."  Upon examination, flexion was to 140 degrees without pain and extension was to 0 (zero) degrees without pain.  Repetitive testing revealed no additional limitation of motion or functional loss, and there was no evidence of instability.  An April 2012 VA radiology report of two views of the left knee indicated no fracture, dislocation, or effusion, and joint spaces normal; the left knee was assessed as normal.  The VA examiner diagnosed left knee suprapatellar plica and synovitis status post arthroscopy with plica excision, and opined that it was less likely as not caused by or related specifically to service activity or complaints in service.  The VA examiner explained that plica is a congenital finding, not an overuse diagnosis, and that patellar tendonitis is a completely separate issue and not related to plica pathology.  While the VA examiner provided a diagnosis for the left knee status post-surgery, the VA examiner's assessment of the Veteran's left knee was that it was a normal left knee examination with normal imaging and no symptomatology.

The Veteran is competent to report his left knee symptoms as he sensed them at any time, and the Board finds him credible; however, as a lay person, he is not competent to diagnosis a current left knee disability or determine its etiology.  Diagnosing a knee disability and ascertaining its etiology are complex determinations requiring medical training and expertise the Veteran does not possess.  Jandreau, 492 F.3d at 1376-77.  For these reasons, the Board finds that the weight of the competent evidence, lay and medical, demonstrates that the Veteran's current left knee disability is not etiologically related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right great toe disorder is denied.

Service connection for left great toe ingrown toenail is denied.

Service connection for left knee patellofemoral pain syndrome is denied.


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


